DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2022; September 6, 2022; and November 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 9 and 12 have been amended in the response filed September 20, 2022.
Claims 1-8 and 13-15 were previously withdrawn.
Claims 9-12 are rejected.
Detailed rejections begin on page 3.
Indication of Eligible Subject Matter begins on page 10.
Response to Arguments begins on page 11.


Claim Objections
Claim 9 is objected to because of the following informalities:
“the system then utilizes pixelbuffer comparison of items imaged in real time to compared to a database of machine learned images” should read “the system then utilizes pixelbuffer comparison of items imaged in real time ”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et. al. (US 20160110703 A1, herein referred to as Herring), in view of Wakim (US 9760778 B1, herein referred to as Wakim), in further view of Edwards et. al. (US 20190378108 A1, herein referred to as Edwards).

With respect to claim 9, Herring discloses:
A system for processing an order {Herring, see at least: figs 2-3, 8}, the system comprising:
an order entry interface, the order entry interface configured to accept an order, the order entry interface in communication with a processor {Herring, see at least: fig 3, #318 “display screen”; fig 8, #805 “processor”, #805 “Terminal”; [0019] At the POS terminal, the customer or a store associate 130 can identify… to the POS terminal, each of the selected items. The POS terminal determines a price for each of the items, generates a record of the transaction, and may accept payment… for the transaction};
a first camera in communication with the processor {Herring, see at least: fig 3, #320; fig 8, #805, 820}, 
the first camera and the processor configured to detect that a user is placing an order {Herring, see at least: fig 3, #320; fig 8, #805, 820; [0026] a camera 320 oriented for identifying store items in a shopping basket 343},
the first camera directly connected to the order entry interface {Herring, see at least: fig 3, #318, 320}; and
a second camera in communication with the first camera and the processor {Herring, see at least: fig 3, #317; fig 8, #805, 820}, 
the second camera spaced apart from the first camera {Herring, see at least: fig 3, #317, 320; [0022] A separate camera may be included for capturing additional images of the items and/or images of the customer};
wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected by either the first camera or the second camera {Herring, see at least: fig 3, #317, 320; [0024] Identifying the customer may also be used by a POS system in completing a transaction, for example, the purchase of goods by a customer may be authenticated based on the POS system recognizing the customer; [0027] the camera 320 may be oriented such that it can view both items in the shopping basket 343 and a customer using the POS terminal 300. Examiner interprets that the transaction is incomplete until the customer is recognized by the POS system and the purchase is authenticated.}.
Although disclosing a system for placing an order in a store, Herring does not disclose:
items are detected in the same pixelbuffer, the system then utilizes pixelbuffer comparison of items imaged in real time to compared to a database of images.
However, Wakim teaches:
items are detected in the same pixelbuffer {Wakim, see at least: [9:36-51] the device 110 then retrieves image data from the buffer (416)… The device 110 then sends image data (418) to the recognition server 140b. The recognition server then performs object recognition (420) on the image data and sends object data (422) to the device 110; [2:35-48] a computing device may be enabled to analyze information, such as image data stored in an image buffer, to attempt to identify one or more objects represented in the image data… The objects can include tangible and/or intangible objects, such as… products, individuals (for example persons identifiable using facial recognition techniques), etc; [claim 3] a first object associated with a first coordinate within the first video frame, the first coordinate comprising a pixel location},
the system then utilizes pixelbuffer comparison of items imaged in real time to compared to a database of images {Wakim, see at least: [2:35-50] a computing device may be enabled to analyze information, such as image data stored in an image buffer, to attempt to identify one or more objects represented in the image data. This matching may occur substantially in real-time; [18:34-38] The recognition database 1368 may store data used by the various engines/processors of the recognition module 1330 such as image data; [claim 3] a first object associated with a first coordinate within the first video frame, the first coordinate comprising a pixel location}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included pixelbuffer detection as taught by Wakim in the system for placing an order in a store of Herring in order to improve a recognition server’s ability to process the images to recognized objects represented within (Wakim: [10:32-33]).
Additionally, Herring nor Wakim disclose:
a database of machine learned images; and
wherein the system continues to collect images to continuously improve the accuracy of the system and the detection of products.
However, Edwards teaches:
a database of machine learned images {Edwards, see at least: fig 1A, #110 “Data”; [0064] Imaging platform 240 may include one or more devices capable of storing images from image capture device 210; [0028] the imaging platform may train an imaging model to match incoming image data obtained from the images to product identifiers based on a machine learning algorithm}; and
wherein the system continues to collect images to continuously improve the accuracy of the system and the detection of products {Edwards, see at least: [0064] Imaging platform 240 may include one or more devices capable of storing images from image capture device 210; [0065] imaging platform 240 may update a model for identifying goods based on images of the goods. Imaging platform 240 accesses a data structure and assigns the images to product information; [0028] the imaging platform may train an imaging model to match incoming image data obtained from the images to product identifiers based on a machine learning algorithm; [0030] the imaging platform may, using the imaging model, input data obtained from analyzing (e.g., indexing) an image and output product identifiers at a confidence level}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included machine learning based on the collected images as taught by Edwards in the system for placing an order in a store of Herring in order to automate the generation of multiple sub-receipts from one receipt for an order placed by multiple customers (Edwards: [0014]).	

With respect to claim 10, Herring, Wakim, and Edwards teach the system of claim 9. Herring further discloses:
wherein the first camera and/or the second camera is a biometrics camera {Herring, see at least: fig 2, #225; fig 3, #317; [0024] a POS system may be authorized by a customer to charge a credit card for a purchase when the POS system recognizes the customer, or, in a two-factor authentication system, recognizing the face of the customer may be one of the two factors}.

With respect to claim 11, Herring, Wakim, and Edwards teach the system of claim 9. Herring further discloses:
wherein payment is complete after the user places an order {Herring, see at least: The POS system may, upon verifying all of the items, complete a transaction with the customer (e.g., charge the customer for purchased items) and produce (e.g., by printing or emailing) a receipt for the customer; [0018] the customer may present a credit card for payment or pay cash and receive a physical receipt}.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herring et. al. (US 20160110703 A1, herein referred to as Herring), in view of Wakim (US 9760778 B1, herein referred to as Wakim) and Edwards et. al. (US 20190378108 A1, herein referred to as Edwards), in further view of Blair, II et. al. (US 20180096566 A1, herein referred to as Blair).

With respect to claim 12, Herring, Wakim, and Edwards teach the system of claim 9. Herring does not disclose:
wherein the system determines that payment is complete when either the first camera or the second camera detects that the user moves away from either the first camera or the second camera.
Herring does disclose the second camera detecting a user (Herring: fig 3, #317; [0043]).
However, Blair teaches:
wherein the system determines that payment is complete when the camera detects that the user moves away from the camera {Blair, see at least: [0043] The video input device 125 may trigger the completion of the product purchase as a function of a customer leaving the store. For example, as the customer leaves the store, the video input device may confirm the user's identity and transmit a request for the product management system 127 to complete the transaction for all items placed in the customer's virtual shopping cart}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included completing the transaction upon leaving as taught by Blair in the checkout system of Herring, Wakim, and Edwards in order to eliminate checkout wait times and offer a seamless shopping experience (Blair: [0004]).
Eligible Subject Matter
The following is an examiner’s statement of reasons for eligibility:
When considering each of the limitations, the Examiner has concluded that claims 9-12 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 9 reciting a system (i.e., machine). With respect to independent claim 9, the eligible features include:
the system then utilizes pixelbuffer comparison of items imaged in real time to compared to a database of machine learned images;
wherein the system continues to collect images to continuously improve the accuracy of the system and the detection of products.
Claims 9-12 recite an abstract idea because the claims recite placing orders, which is a sales activity. However, the abstract ideas are integrated into a practical application because continuously collecting images to utilize and improve the pixelbuffer comparison for detecting products is a technological improvement. Reflected in paragraphs [0086]-[0087] of Applicant’s specification, this improves the precision and prediction rates of the system, thus improving accuracy. Therefore, claims 9-12 are eligible under 35 U.S.C. 101.


Response to Arguments
With respect to the objections, Applicant’s amendments have rendered the original objections moot. However, in view of the amendments, new grounds of objection have been applied. These new grounds of objection have been necessitated by Applicant’s amendments.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments render the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered and are persuasive. Therefore, the rejection is hereby withdrawn

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woodbeck et. al. (US 10832305 B1) was used to understand other methods for utilizing machine learning in image processing, specifically for classifying images based on image similarity.
Tonioni et. al. (2018 NPL) was used to understand other methods for product identification, specifically for use in stores and detecting items on store shelves.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625